             Case 1:21-cv-06034-AKH Document 1 Filed 07/14/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-6034
                                                            :
 v.                                                         :
                                                            :   COMPLAINT FOR VIOLATIONS OF
 CAI INTERNATIONAL, INC., DAVID G.                          :   SECTIONS 14(a) AND 20(a) OF THE
 REMINGTON, KATHRYN JACKSON,                                :   SECURITIES EXCHANGE ACT OF
 GARY M. SAWKA, ANDREW OGAWA,                               :   1934
 TIMOTHY PAGE, and JOHN WILLIFORD,                          :
                                                            :   JURY TRIAL DEMANDED
                   Defendants.                              :
 --------------------------------------------------------   :
                                                            :



        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against CAI International, Inc. (“CAI or the

“Company”) and the members CAI board of directors (the “Board” or the “Individual Defendants”

and collectively with the Company, the “Defendants”) for their violations of Sections 14(a) and

20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in connection with the

proposed acquisition of CAI by Mitsubishi HC Capital Inc., a Japanese corporation (“Mitsubishi”)

and its affiliates.

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A

(the “Proxy Statement”) to be filed on July 12, 2021 with the United States Securities and
            Case 1:21-cv-06034-AKH Document 1 Filed 07/14/21 Page 2 of 14




Exchange Commission (“SEC”) and disseminated to Company stockholders.                  The Proxy

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Cattleya Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary of

Mitsubishi (“Merger Sub”), will merge with and into CAI with CAI surviving the merger and

becoming a wholly-owned subsidiary of Mitsubishi (the “Proposed Transaction”). Pursuant to the

terms of the definitive agreement and plan of merger the companies entered into (the “Merger

Agreement”) each CAI common share issued and outstanding will be converted into the right to

receive $56.00 in cash (the “Merger Consideration”).

       3.       As discussed below, Defendants have asked CAI stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and financial analyses conducted by the

financial advisors of the Company, Centerview Partners LLC (“Centerview”) in support of its

fairness opinion, and relied upon by the Board in recommending the Company’s stockholders vote

in favor of the Proposed Transaction.

       4.       It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to CAI stockholders or, in the event the




                                                 2
             Case 1:21-cv-06034-AKH Document 1 Filed 07/14/21 Page 3 of 14




Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because the proxy solicitor and legal advisors of CAI are

headquartered in this District. CAI is listed on the New York Stock Exchange, which is also

headquartered in this District.

                                              PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of CAI common stock and

has held such stock since prior to the wrongs complained of herein.

        10.      Individual Defendant David G. Remington has served as a member of the Board

since 2010 and is Chairman of the Board.

        11.      Individual Defendant Kathryn Jackson has served as a member of the Board since

2018.

        12.      Individual Defendant Gary M. Sawka has served as a member of the Board since

2011.


                                                   3
         Case 1:21-cv-06034-AKH Document 1 Filed 07/14/21 Page 4 of 14




        13.     Individual Defendant Andrew Ogawa has served as a member of the Board since

2018.

        14.     Individual Defendant Timothy Page has served as a member of the Board since

2020 and is the Interim President and Chief Executive Officer.

        15.     Individual Defendant John Williford has served as a member of the Board since

2018.

        16.     Defendant CAI is incorporated in Delaware and maintains its principal offices at

Steuart Tower, 1 Market Plaza, Suite 2400, San Francisco, California 94105. The Company’s

common stock trades on the New York Stock Exchange under the symbol “CAI.”

        17.     The defendants identified in paragraphs 10-15 are collectively referred to as the

“Individual Defendants” or the “Board.”

        18.     The defendants identified in paragraphs 10-16 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        19.     CAI operates as a transportation finance company in the United States, Switzerland,

France, Korea, Singapore, rest of Asia, rest of Europe, and internationally. The Company leases,

re-leases, and disposes equipment; and contracts for the repair, repositioning, and storage of

equipment. It leases its container equipment to lessees under long-term, short-term, and finance

leases. The Company also sells containers; and manages equipment for to third-party investors, as

well as sells used containers. As of December 31, 2020, it had a container fleet comprised

1,798,520 cost equivalent units. The Company was formerly known as Container Applications

International, Inc. and changed its name to CAI International, Inc. in February 2007. CAI was

incorporated in 1989 and is headquartered in San Francisco, California.


                                                 4
         Case 1:21-cv-06034-AKH Document 1 Filed 07/14/21 Page 5 of 14




       20.    On June 17, 2021, CAI announced that it had entered into the Proposed Transaction

with Mitsubishi:

              SAN FRANCISCO--(BUSINESS WIRE)--CAI International, Inc.
              (NYSE: CAI) (“CAI” or the “Company”), one of the world’s
              leading transportation finance companies, announced today that it
              has entered into a definitive agreement to be acquired by Mitsubishi
              HC Capital Inc. (“MHC”). Under the terms of the merger agreement
              with MHC (the “Merger Agreement”), MHC will acquire all of
              CAI’s outstanding and fully diluted common stock in an all-cash
              transaction for $56.00 per share, which represents a total equity
              value of approximately $1.1 billion, consisting of $104 million (par
              value) of preferred stock and $986 million of common stock equity
              value, assuming a fully-diluted share count of 17.6 million based on
              the treasury stock method, and an enterprise value of $2.9 billion,
              based on balance sheet information included in the Company’s most
              recent Quarterly Report on Form 10-Q as of March 31, 2021.

              David Remington, Chairman of the CAI Board of Directors
              commented, “After a review of strategic alternatives by our Board
              of Directors, we are pleased to reach this agreement with MHC,
              which we believe is in the long-term best interests of our
              shareholders. This merger is the culmination of discussions that
              started in Fall of 2019. During those discussions we have been most
              impressed by the vision of MHC, a vision shared by Hiromitsu
              Ogawa, who founded CAI over 30 years ago. Mr. Ogawa built a
              world class container leasing company by focusing on delivering
              value to customers and we are pleased that this vision will endure.
              We believe our shipping line customers and manufacturing partners
              will most certainly benefit from the scale and financial strength of
              the merged company.”

              The cash consideration of $56.00 per share of common stock
              represents a 46.8% premium over CAI's closing stock price today,
              June 17, 2021, and a 31.3% premium over the volume weighted
              average share price during the 60 trading days ended June 17, 2021.
              Holders of the Company’s Series A and Series B preferred stock will
              receive cash equal to $25.00 per share of preferred stock plus all
              accrued and unpaid dividends as of the date the merger is
              consummated.

              CAI’s Board of Directors has unanimously approved the
              transaction. The transaction, which is currently expected to close in
              the late third quarter or early fourth quarter of 2021, is subject to
              customary closing conditions, including approval by CAI’s


                                               5
         Case 1:21-cv-06034-AKH Document 1 Filed 07/14/21 Page 6 of 14




               stockholders, and receipt of certain regulatory and lender approvals,
               as well as the migration of the jurisdiction of certain of the
               Company’s subsidiaries to the United States. The transaction is not
               contingent on receipt of financing by MHC.

               CAI will continue to pay quarterly non-pro-rated dividends at $0.30
               per share per quarter until the closing of the transaction. Following
               the closing, shares of capital stock of CAI will no longer be listed
               on the New York Stock Exchange.

               The Board of Directors has also unanimously voted to promote
               Timothy Page from Interim President and Chief Executive Officer
               to President and Chief Executive Officer.

               Timothy Page, President and Chief Executive Officer of CAI
               remarked, “Over the past year, we have delivered on the
               commitment we made to our shareholders to return CAI’s focus to
               its core container leasing business. Executing on that strategy put
               CAI in position to partner with MHC, a strong, quality, global
               financial organization. Going forward, the combination of CAI and
               MHC will allow MHC to leverage CAI’s global marketing and
               operational expertise, and along with MHC’s existing container
               investments will provide enhanced value to MHC’s container
               leasing customers, suppliers, employees, and other stakeholders.
               After the closing of the transaction, MHC expects to retain CAI’s
               existing management team and employees. CAI’s headquarters will
               remain in San Francisco.”

               Given the pending transaction, CAI will not host a second quarter
               earnings call and will not release its second quarter financial results
               for the period ended June 30, 2021, until CAI files its second quarter
               Quarterly Report on Form 10-Q.

               Centerview Partners LLC is acting as the exclusive financial advisor
               to CAI, and Perkins Coie LLP is acting as CAI’s legal advisor.

                                               ***

       21.     The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that CAI’s stockholders are provided with the material information that has been

omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.


                                                 6
         Case 1:21-cv-06034-AKH Document 1 Filed 07/14/21 Page 7 of 14




B.     The Materially Incomplete and Misleading Proxy Statement

       22.     On July 12, 2021, CAI filed the Proxy Statement with the SEC in connection with

the Proposed Transaction. The Proxy Statement was furnished to the Company’s stockholders and

solicits the stockholders to vote in favor of the Proposed Transaction. The Individual Defendants

were obligated to carefully review the Proxy Statement before it was filed with the SEC and

disseminated to the Company’s stockholders to ensure that it did not contain any material

misrepresentations or omissions. However, the Proxy Statement misrepresents and/or omits

material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning CAI Financial Projections

       23.     The Proxy Statement fails to provide material information concerning financial

projections by CAI management and relied upon by Centerview in its analysis. The Proxy

Statement discloses management-prepared financial projections for the Company which are

materially misleading. The Proxy Statement indicates that in connection with the rendering of its

fairness opinion, that the Company prepared certain non-public financial forecasts (the “Company

Projections”) and provided them to the Board and the financial advisors with forming a view about

the stand-alone valuation of the Company. Accordingly, the Proxy Statement should have, but fails

to provide, certain information in the projections that CAI management provided to the Board and

the financial advisors. Courts have uniformly stated that “projections … are probably among the

most highly-prized disclosures by investors. Investors can come up with their own estimates of

discount rates or [] market multiples. What they cannot hope to do is replicate management’s inside

view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-

203 (Del. Ch. 2007).


                                                7
         Case 1:21-cv-06034-AKH Document 1 Filed 07/14/21 Page 8 of 14




       24.     For the Company Projections, the Proxy Statement states the following:

              EBIT, EBIT Margin Percentage and EBITDA (each as defined
              below) contained in the management projections set forth below are
              non-GAAP financial measures, which are financial performance
              measures that are not calculated in accordance with GAAP. These
              non-GAAP financial measures should not be viewed as a substitute
              for GAAP financial measures and may be different from similarly
              titled non-GAAP financial measures used by other companies, which
              limits their usefulness as a comparative measure. Furthermore, there
              are limitations inherent in non-GAAP financial measures because
              they exclude charges and credits that are required to be included in a
              GAAP presentation. The items excluded from net income to arrive at
              these non-GAAP financial measures are significant components for
              understanding and assessing the Company’s financial performance
              and liquidity. Accordingly, these non-GAAP financial measures
              should be considered together with, and not as alternatives to,
              financial measures prepared in accordance with GAAP.

       25.     However, the Proxy Statement fails to actually disclose the measures EBIT, EBIT

Margin Percentage, and EBITDA, rendering the entire section regarding the Company Projections

false and misleading.

       26.     The Proxy Statement does provide values for the non-GAAP metric of After-Tax

Levered Free Cash Flow, but fails to provide line items used to calculate this metric and/or a

reconciliation of this non-GAAP metric to its most comparable GAAP measure, in direct violation

of Regulation G and consequently Section 14(a).

       27.     When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their corporate

suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with




                                                8
          Case 1:21-cv-06034-AKH Document 1 Filed 07/14/21 Page 9 of 14




the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

       28.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.1

       29.     Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide the financial measures EBIT, EBIT Margin Percentage, and EBITDA,

along with a reconciliation table of all non-GAAP measures to the most comparable GAAP

measures to make the non-GAAP metrics included in the Proxy Statement not misleading.

Omissions and/or Material Misrepresentations Concerning Centerview’s Financial Analysis

       30.     With respect to Centerview’s Selected Public Company Analysis, the Proxy

Statement fails to disclose: (i) the individual multiples and metrics for the companies observed by

Centerview in the analysis; (ii) the inputs and assumptions underlying the P/BV reference range

of 1.25x to 1.45x; and (iii) the Company’s first quarter 2021 book value and deferred tax liabilities.

       31.     With respect to Centerview’s Discounted Cash Flow Analysis for the Company, the

Proxy Statement also fails to disclose: (i) the range of illustrative terminal values for the Company;



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm

                                                  9
           Case 1:21-cv-06034-AKH Document 1 Filed 07/14/21 Page 10 of 14




(ii) the inputs and assumptions underlying the use of terminal price to next twelve month earnings

multiples ranging from 6.0x to 8.0x terminal year net income; (iii) the inputs and assumptions

underlying the range of discount rates ranging from 10.0% to 12.5%; (iv) the range of illustrative

equity values for the Company; and (v) the number of fully-diluted outstanding shares of common

stock as of March 31, 2021.

          32.   In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          33.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          34.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          35.   Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and



                                                 10
         Case 1:21-cv-06034-AKH Document 1 Filed 07/14/21 Page 11 of 14




authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial

analysis that were prepared by Centerview and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

       36.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

       37.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.

       38.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate




                                                  11
           Case 1:21-cv-06034-AKH Document 1 Filed 07/14/21 Page 12 of 14




remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          39.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          40.   The Individual Defendants acted as controlling persons of CAI within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as directors of

CAI, and participation in and/or awareness of the Company’s operations and/or intimate

knowledge of the incomplete and misleading statements contained in the Proxy Statement filed

with the SEC, they had the power to influence and control and did influence and control, directly

or indirectly, the decision making of CAI, including the content and dissemination of the various

statements that Plaintiff contends are materially incomplete and misleading.

          41.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          42.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of CAI, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue contains




                                                 12
         Case 1:21-cv-06034-AKH Document 1 Filed 07/14/21 Page 13 of 14




the unanimous recommendation of the Board to approve the Proposed Transaction. The Individual

Defendants were thus directly involved in the making of the Proxy Statement.

       43.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       44.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       45.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       46.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;


                                                 13
           Case 1:21-cv-06034-AKH Document 1 Filed 07/14/21 Page 14 of 14




          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.




 Dated: 2021                                        MELWANI & CHAN LLP

                                               By: /s Gloria Kui Melwani
                                                   Gloria Kui Melwani (GM5661)
                                                   1180 Avenue of Americas, 8th Fl.
                                                   New York, NY 10036
                                                   Telephone: (212) 382-4620
                                                   Email: gloria@melwanichan.com

                                                    Attorneys for Plaintiff




                                                  14
